Title: To James Madison from Maury & Latham, 2 January 1822
From: Maury & Latham
To: Madison, James


                
                    Sir
                    Liverpool 2 January 1822
                
                We beg to refer you to the annexed annual report upon Tobacco &c. The Sales of last month have been limitted, amounting only to about 400 Hhds. of which, 182 were Virginia leaf & 140 Strips—60 Hhds Kentucky leaf & 7 Strips—2 Hhds. Maryland, fair quality @ 7½. Holders have been pretty steady during the month; but by the last advices from Virginia received by the packet, it does appear to us that too much Tobacco will come forward soon, to allow the present prices to be fully maintained. The London market is very flat, & further arrivals there will tend to damp it. Should this be the case it must affect us here also.
                There has been little doing for some days past, but that is usually the case at the Season of Christmas. The Tobacco Plant is arrived—the Comet looked for shortly.
                The Stock of Tar in the hands of importers & speculators is 5700 barrels—we quote Carolina 14/ @ 15/ ⅌ bbl. & Virginia 16/ @ 17/. No decline apprehended, & may advance 6d @ 1/. The Stock of Turpentine 2300 bls. & steady @ 10/6 @ 13/ ⅌ Cwt.
                
                For new Flaxseed, 65/ ⅌ Hhd. would be given. We remain Yours very respectfully
                
                    Maury Latham & Co
                
            